Citation Nr: 0408479	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.M., A.T.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1968.  The appellant is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

At the time of the veteran's death, he was service-connected 
for anxiety disorder (and assigned a 30 percent rating), a 
shoulder muscle injury (and assigned a 10 percent rating), 
and impaired hearing (and assigned a noncompensable rating).  
His claims folder was rebuilt.  

The veteran's death certificate shows that he died on May [redacted], 
1986, from a ruptured aortic arch aneurysm at the University 
of New Mexico Hospital.  The evidence does not show that the 
terminal treatment records are of record.  The United States 
Court of Veterans Appeals (Court) has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  

In a January 2002 statement, the appellant recalled that her 
husband received treatment at the VA Medical Center in 
Albuquerque.  At the veteran's hearing, it was noted that he 
was hospitalized at the VA Medical Center in Albuquerque in 
1971 or 1972.  A review of the record shows that these 
records have not yet been obtained.  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the RO 
should obtain the veteran's treatment records from the VA 
Medical Center in Albuquerque, as well as the terminal 
treatment records from the University of New Mexico Hospital.    

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should take the necessary 
steps to obtain the veteran's treatment 
and hospitalization records from the VA 
Medical Center in Albuquerque 
(specifically any hospitalization records 
from 1971 or 1972), as well as the 
terminal treatment records from the 
University of New Mexico Hospital from 
May 1986.  

2.  Thereafter, the claims file should be 
reviewed to ensure all notice and duty to 
assist requirements are met, and to 
adjudicate the appellant's claim of 
service connection for the cause of the 
veteran's death.  If this action does not 
result in an allowance of the appellant's 
claim, she should be provided a 
supplemental statement of the case.  This 
should contain notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence, and the 
content of applicable law and regulations 
pertinent to this claim. Thereafter, the 
case should be returned to the Board.  

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




